DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 20 Oct 2021.

Amendments Received
Amendments to the claims were received and entered on 15 Mar 2022.

Status of the Claims
Canceled: 5, 29–33 and 36–129
Examined herein: 1–4, 6–28, 34, 35 and 130–133

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 63/041692 is acknowledged.
The '692 provisional application does not provide adequate support for the claim element "a model trained to estimate circulating tumor fraction [based on] the at least two sets of nucleic acid sequence metrics", wherein the "two sets of nucleic acid sequence metrics" are two of "(i) a plurality of copy number metrics … (ii) a plurality of fragment length metrics … and (iii) a plurality of methylation metrics".  The '692 application discloses a model that uses only one type of metric, not a combination of two or more types of metrics.  Consequently, all claims are examined as though they had an effective filing date of 18 Jun 2021.


Information Disclosure Statement
References cited in the specification, but not listed on an IDS or PTO-892, have not been considered by the examiner.

Withdrawn Rejections
All rejections of claims 5 and 29–33 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 12, 14 and 17 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.
The rejection of claims 1–5, 7–9, 12–17, 23, 24, 34 and 35 under 35 USC § 103 over Li, Adalsteinsson and Yang is hereby withdrawn in view of Applicant's amendments, and persuasive argument that none of these references teaches "a plurality of bin-level methylation metrics" (Reply of 15 Mar 2022, pp. 25–26).  Consequently, all other rejections under § 103 are also hereby withdrawn.

Claim Objections
Claim 28 is objected to because "plurality of fragment length metrics" is repeated twice.  Appropriate correction is suggested.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


Claims 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 25 and 28 recite "the at least two sets of nucleic acid sequence metrics comprise a plurality of copy number metrics [] and a plurality of fragment length metrics".  In claim 1, from which claims 25 and 28 depend, "the at least two sets of nucleic acid sequence metrics comprises the plurality of methylation metrics".  It is not clear whether claims 25 and 28 should be interpreted as "the at least two sets of nucleic acid sequence metrics further comprise a plurality of copy number metrics [] and a plurality of fragment length metrics"; or whether claims 25 and 28 should be interpreted such that "a plurality of copy number metrics [] and a plurality of fragment length metrics" alone are sufficient to satisfy "the at least two sets of nucleic acid sequence metrics".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–4, 6–28, 34, 35 and 130–133 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
The rejection of claims 1–4, 6–28, 34 and 35 is maintained from the previous Office action.  Newly-presented claims 130–133 have been added to this ground of rejection.  The rationale has been revised to address the newly-presented claims and claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 
Mathematical concepts recited in the claims include "applying a model trailed to estimate circulating tumor fraction … thereby estimating the circulating tumor fraction of the test subject".
Steps of evaluating, analyzing or organizing information recited in the claims include "obtaining a dataset … compris[ing] a set of nucleic acid sequences …"; "mapping each respective nucleic acid sequence … to a location in a reference construct for the genome of the species"; "determining … at least two sets of nucleic acid sequence metrics …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites an additional element that is not an abstract idea: that the dataset is "in electronic form".  Adding the generic technology of electronic data storage to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the element of electronic data storage does not impose any meaningful limits on how the technology of electronic data storage operates.  Hence, this element only generally links the abstract idea to the technological environment of electronic data storage, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
Claim 130 recites the additional, non-abstract element of "a computer system comprising one or more processors; a memory; and one or more programs" that implement the abstract idea.  Claim 132 recites the additional, non-abstract element of "a computer readable storage medium storing one or more programs" that implement the abstract idea.  The claims do not describe any specific 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the generic element of electronic data storage only generally links the abstract idea to a technological environment.  When considered individually, that link is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(h)).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
i.e. computerized data storage and analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 15 Mar 2022, Applicant asserts that "obtaining a dataset comprising at least 100,00 nucleic acid sequences from a subject … and mapping the sequences to a location in a reference construct comprising at least 1 Mb of the genome … cannot be practically performed in the mind" (p. 18).  Consequently, Applicant concludes that "the claim does not recite a mental process" (p. 19).
This argument is inconsistent with the legal definition of "mental process" in the context of § 101 jurisprudence.  "The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation" (MPEP 2106.04(a)(2) § III).  "If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea" (MPEP 2106.04(a)(2) § III.B).  Obtaining a dataset of 100,000 sequences and mapping 
Applicant further asserts that "the applying clause D) of claim 1 … does not explicitly recite a particular algorithm" (p. 20).
This argument is based on an unreasonable interpretation of the claimed subject matter, and is further inconsistent with the legal definition of "mathematical concept" in the context of § 101 jurisprudence.  Claim 1 explicitly recites "a model".  The specification states that the classifier model "may include gradient boosting models, random forest models, neural networks (NN), regression models, Naive Bayes models, and/or machine learning algorithms" (¶ 0150).  Further, " the term 'parameter' refers to any coefficient … in an algorithm, model, regressor, and/or classifier" (¶ 0098).  So a "model" is a mathematical relationship.  Ergo, claim 1 explicitly recites a mathematical relationship.
"When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. … It is important to note that a mathematical concept need not be expressed in mathematical symbols, because '[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula.' In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989)" (MPEP 2106.04(a)(2) § I).  Contrary to Applicant's assertion, claim 1 does not merely involve mathematical concepts, but explicitly recites a mathematical relationship, albeit one described highly generically and in prose (i.e. "a model").

This argument is inconsistent with the legal definition of "practical application" in the context of § 101 jurisprudence.  "Estimating a circulating tumor fraction of a subject" is not a practical application.  It is information about a natural phenomenon.  Information is abstract.  It may be useful, beneficial, or serve as the precursor to subsequent practical activities.  But information cannot be the practical application itself, nor can creating information be a practical application.  Hence, the practical application into which Applicant alleges the abstract idea is integrated is really just a further aspect of the abstract idea itself.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–4, 6–28, 34, 35 and 130–133 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 1 recites "a model trained to estimate circulating tumor fraction"; claims 130 and 133 recite a similar model.  This is a generic limitation, because it encompasses myriad different possible models: "gradient boosting models, random forest models, neural networks (NN), regression models, Naive Bayes models, and/or machine learning algorithms (MLA)" (specification ¶ 0150).
"The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus" (MPEP 2163 § II.A.3.(a).ii).
The instant disclosure describes a single species of "model trained to estimate circulating tumor fraction": the ensemble model illustrated in Fig. 11, in which the component models 1114–1140 are probabilistic or admixture models (¶¶ 0433, 0452 0466).  The specification also mentions that the component model could be implemented using "a deep learning model" (specification ¶ 0419; cf. claim 34). But the disclosure does not provide any description of "a model trained to estimate circulating tumor fraction" in which the components are multi-layer neural networks (i.e. "a deep learning model"; see specification ¶ 0208).  This single species of an ensemble probabilistic or admixture model is not representative of the full genus of "model[s] trained to estimate circulating tumor fraction", because other models that fall within this genus have substantially different mathematical structures, benefits and drawbacks, methods of training, and assumptions about the nature of the predictors and 
While the requirement for adequate written description may be satisfied by disclosure of "functional characteristics coupled with a known or disclosed correlation between function and structure", the disclosure does not provide an adequate structure/function relationship between mathematical models and estimation of circulating tumor fraction from sequencing data.  The specification describes only one correlation between the claimed function and one narrow, specific structure: the aforementioned probabilistic/admixture ensemble model.  General principles for creating "gradient boosting models, random forest models, neural networks (NN), regression models, Naive Bayes models, [] machine learning algorithms (MLA)", "probabilistic model[s], deep learning model[s] or admixture model[s]" (specification ¶ 0150; clm 34) are well known in the art, but the specific claimed "model trained to estimate circulating tumor fraction" is not.  In other words, while the art teaches that these types of models are generally good for predicting some kind of output from some kind of input, actually implementing the model requires extensive iterative experimentation informed by domain-specific knowledge.  Hence, the art does not teach "a known … correlation between function and structure" in this instance, the function being "estimate circulating tumor fraction" from "the at least two sets of nucleic acid sequence metrics", and the structure being the specific predictive model necessary to actually perform the function.  Hence, the disclosure not provide a satisfactory disclosure for "functional characteristics coupled with a known or disclosed correlation between function and structure".
Because the disclosure provides neither an adequate description of a representative number of species within the genus of "model[s] trained to estimate circulating tumor fraction", nor an adequate description of "functional characteristics coupled with a known or disclosed correlation between 
The examiner recommends deleting "deep learning model" from claim 34, and then merging the limitations from claims 3, 4 and 34 into claims 1, 130 and 132 to overcome the rejection.

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 15 Mar 2022, Applicant asserts that "making use of variants of models taught in the specification but not included in Figure 11 is well within the ambit of those of skill in the art" (p. 25).
While the examiner generally agrees, this premise is insufficient to show that Applicant had possession of the claimed invention — or more precisely, has demonstrated possession of the full range of the claimed genus of models.  Showing that "making use of variants of models … is well within the ambit of those of skill in the art" shows that the disclosure enables one of ordinary skill in the art to make and use the invention as claimed without undue experimentation.
But "the written description requirement is separate and distinct from the enablement requirement" (MPEP 2161 § II).  As explained above, Applicant has not shown possession of the full claimed genus of models; whether other models could be created without undue experimentation is irrelevant.  Applicant has not shown that the originally-filed disclosure describes a representative number of species within the claimed genus of models, or shown a sufficient structure-function relationship between specific model features and the function of predicting tumor fraction.
The arguments are therefore unpersuasive, so the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3, 23, 24, 26 and 130–133 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, et al. (Nature Genetics 2017); Adalsteinsson, et al. (Nature Communications 2017; reference A10 on IDS of 30 Jun 2021); and Yang, et al. (Current Bioinformatics 2010; previously cited).
The explanation of the correspondence among Adalsteinsson, Yang and the claim limitations is substantially similar to that presented in the previous Office action.
With respect to claims 1, 130 and 132, Guo teaches
a)	obtaining whole-genome bisulfite sequencing data and reduced-representation bisulfite sequencing data (Online Methods, p. 1 § "Generation of DNA libraries for sequencing"); "we identified a total of 771 million methylation haplotype informative reads" (p. 636, top of col. 1)

c)	"the human genome was split into non-overlapping 'sequenceable and mappable' segments … We then partitioned each segment into methylation haplotype blocks (MHBs)" (Online Methods, p. 1 § "Methylation haplotype blocks (MHBs)"); "we defined a methylated haplotype load (MHL) for each candidate region" (Online Methods, p. 1 § "Methylation haplotype load (MHL)"); "By focusing on the MHBs with a low MHL in the blood, we identified cancer-associated highly methylated haplotypes (caHMHs). Such haplotypes were present in only the tumor tissues and the matched plasma from the same patient, but not in whole blood or any other non-cancer samples" (p. 638 § "Methylation-haplotype-based analysis of circulating cfDNA")
d)	estimating an expected tumor fraction from the MHL values (Online Methods, p. 2 § "Deconvolution analysis of simulated and experimental data")
Guo further teaches "codes and scripts developed for this study" (Online Methods, p. 2 § "Code availability"), which necessitates a computer system that implements the method, as in claim 130, and a computer-readable medium comprising instructions that implement the method, as in claim 132.
Guo does not teach "a plurality of copy number metrics".  Consequently, the model of Guo uses only bin-level methylation metrics, not a combination of methylation and copy number metrics.
Adalsteinsson teaches
a)	obtaining a cfDNA sample from a patient (p. 7 § "Extraction and quantification of cfDNA"), then obtaining whole-genome sequencing data from the sample (p. 7 § "Extraction and sequencing of genomic DNA")
b)	reads are aligned to the genome (p. 7 § "ichorCNA: analysis workflow")

d)	using a probabilistic model to estimate the tumor fraction using the copy number predictions (p. 8 § "ichorCNA: copy number prediction and tumor fraction estimation")
Adalsteinsson does not teach "a plurality of methylation metrics".  Consequently, the model of Adalsteinsson uses only copy number metrics, not a combination of methylation and copy number metrics.
Yang teaches that "ensemble learning is an effective technique that has increasingly been adopted to combine multiple learning algorithms to improve overall prediction accuracy" (p. 1 § 1).  Yang teaches that one way of combining classifiers is Bayesian combination (bot. of p. 3).  Yang concludes that "a carefully engineered ensemble algorithm generally offer higher accuracy and stability than a single algorithm can achieve" (p. 12 § 5).
Combining the classifiers of Guo and Adalsteinsson into an ensemble, as taught by Yang, results in a model (the ensemble classifier) that uses both bin-level methylation metrics and copy number metrics, to estimate the tumor fraction in a cfDNA sample.
With respect to claims 2 and 26, Guo teaches bin-level methylation metrics and Adalsteinsson teaches copy number metrics.
With respect to claims 3 and 24, Yang teaches that an ensemble classifier can use Bayesian combination to aggregate the predictions of component classifiers (bot. of p. 3).  Since the models of Guo and Adalsteinsson are both probabilistic classifiers, such an ensemble classifier would have the structure of the component model of Guo, which estimates the posterior probability distribution of tumor fraction from methylation data, and the component model of Adalsteinsson, which estimates the posterior probability distribution of tumor fraction from copy number data, and a Bayesian combination of the two to create a joint probability distribution of tumor fraction from the component estimates.

With respect to claims 131 and 133, Guo teaches that "methylation haplotyping in plasma is a promising strategy for the early detection of a tumor and its primary growth site, as well as for the continuous monitoring of tumor progression and metastasis to multiple organs" (p. 642, top of col. 1).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the model of Guo and the model of Adalsteinsson into an ensemble model, because Yang teaches that ensemble models typically perform much better than single models.  Given that both models use cfDNA data and a probabilistic model to estimate tumor fractions, and given that Yang teaches that ensembles can be created from any kind of classifier, said practitioner would have readily predicted that the combination would successfully result in a method of estimating tumor fraction in a cfDNA sample based on both methylation and copy number metrics.  The invention is therefore prima facie obvious.

Claims 3, 4, 7–9, 12–19, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Adalsteinsson and Yang as applied to claim 1 above, and further in view of Li, et al. (Nucleic Acids Research 2018; previously cited).
The combination of Guo, Adalsteinsson and Yang teaches a method of estimating tumor fraction in a cfDNA sample using bin-level methylation data, copy number data, and an ensemble model.  But none of these teach using segment-level methylation data in the model.
With respect to claim 1, Li teaches

b)	identifying reads "that fall into the genomic regions of selected markers" (p. 2 § "Overview"), which necessitates that the reads be mapped to genomic regions
c)	characterizing methylation patterns for each read (p. 4 § "Step 2: Characterize methylation patterns")
d)	"we develop a probabilistic framework to infer the tumor-derived cfDNA fraction" based on the methylation patterns of each read (p. 4 § "Predict tumor-derived cfDNA fraction"
Yang provides a motivation to combine the tumor fraction calculation model of Li with the models of Guo and Adalsteinsson into an ensemble model that estimates tumor fraction from a combination of bin-level methylation metrics, segment-level methylation metrics, and copy number metrics, as in claims 3 and 4.
With respect to claims 7 and 9, Guo teaches that the MHL includes "the fraction of fully successive methylated CpGs with                         
                            i
                        
                     loci" (Online Methods, p. 1 § "Methylation haplotype load (MHL)").
 With respect to claim 8, Guo teaches identifying cancer highly-methylated haplotypes by excluding haplotypes that are highly methylated in matched normal tissue, or in a plurality of samples from healthy (i.e. no cancer) patients (Online methods, p. 2 § "Highly methylated haplotype in plasma from individuals with cancer and in normal tissues").  Similarly, Li teaches removing "confounding" markers: "cfDNA fragments harboring aberrant methylation in these 'outlier' markers obviously do not come from cancerous cells, but likely from normal cells (e.g. white blood cells) due to inter-individual variance" (p. 5 § "Removal of 'confounding' markers").  Li teaches that "the output θ is the adjusted global tumor fraction after removing 'confounding' markers" (p. 5 § "Removal of 'confounding' markers").

With respect to claim 15, Li teaches that the class-membership probability of the read is a function of the methylation state of each methylation site in the read, and the number of methylation sites in the read, which constitutes "the length of the DNA fragment" (p. 4 § "Calculate the class-specific likelihood of each cfDNA sequencing read").
With respect to claim 16, Li teaches that the class-membership probability of the read is calculated using a probabilistic model and methylation patterns for normal and tumor tissue (p. 4 § "Calculate the class-specific likelihood of each cfDNA sequencing read").
With respect to claims 18 and 19, Guo teaches deconvoluting the reads into cancer/normal classes to estimate the tumor fraction in the sample (Online Methods, p. 2 § "Deconvolution analysis of simulated and experimental data").
With respect to claim 34, Guo, Adalsteinsson and Li all teach probabilistic models.
With respect to claim 35, Li teaches that the model includes four parameters for each marker                         
                            k
                        
                    :                         
                            
                                
                                    η
                                
                                
                                    k
                                
                                
                                    T
                                
                            
                        
                    ,                         
                            
                                
                                    ρ
                                
                                
                                    k
                                
                                
                                    T
                                
                            
                        
                    ,                         
                            
                                
                                    η
                                
                                
                                    k
                                
                                
                                    N
                                
                            
                        
                     and                         
                            
                                
                                    ρ
                                
                                
                                    k
                                
                                
                                    N
                                
                            
                        
                     (p. 4 § "Step 2: Characterize methylation patterns"). And since the model includes more than 3000 markers (p. 6 § "Selecting liver-cancer-specific markers and characterizing their patterns in normal and tumor classes"), the overall number of parameters in the model is well over 1000.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to add a tumor fraction prediction based on fragment-level methylation metrics, as taught by Li, to the ensemble model of Guo, Adalsteinsson and Yang, because Li teaches that fragment-level methylation analysis is prima facie obvious.

Claims 3, 4, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Adalsteinsson and Yang as applied to claim 1 above, and further in view of Lo, et al. (US 2013/0237431; PGPub of US 9,892,230, reference A157 on IDS of 28 Jun 2021).
Save for the replacement of Li with Guo, this rejection is substantially identical to that presented in the previous Office action.
The combination of Guo, Adalsteinsson and Yang teaches a method of estimating tumor fraction in a cfDNA sample using methylation data, copy number data, and an ensemble model.  But none of these teach using fragment length data in the model.
With respect to claim 1, Lo teaches
a)	obtaining a sample including cell-free DNA (0169)
b)	"the resulting sequence reads can be aligned to a genome corresponding to the subject" (0067)
c)	"amounts of DNA fragments corresponding to various sizes are measured" (0170)
d)	"a first value of a first parameter is calculated based on the amounts of DNA fragments at multiple sizes" (0171), "the first value is compared to a reference value" (0172) and "a classification of a level of cancer in the organism is determined based on the 
Yang provides a motivation to combine the tumor fraction estimation model of Lo with the models of Guo and Adalsteinsson into an ensemble model that estimates tumor fraction from a combination of methylation metrics, copy number metrics and fragment size metrics, as in claims 3 and 4.
With respect to claims 25 and 28, Adalsteinsson teaches copy number metrics and Lo teaches fragment length metrics.
With respect to claim 27, Lo teaches fragment size metrics, and Guo teaches bin-level methylation metrics.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to add a tumor fraction prediction based on fragment length to the ensemble model of Guo, Adalsteinsson and Yang, because Lo teaches that the distributions of fragment lengths vary between normal and tumor tissues, and Yang teaches that additional heterogeneous predictors increase the accuracy of an ensemble predictor.  Given that Guo, Adalsteinsson and Lo all teach predicting tumor fraction from characteristics of cfDNA samples, and that Yang teaches that ensembles can be created from any kind of classifier, said practitioner would have readily predicted that the combination would successfully result in a method of estimating tumor fraction in a cfDNA sample based on methylation, copy number, and fragment size metrics.  The invention is therefore prima facie obvious.
Claims 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Adalsteinsson, Yang and Li as applied to claim 7 above, and further in view of Krueger, et al. (Bioinformatics 2011).
ve for the addition of Guo, this rejection is substantially identical to that presented in the previous Office action.
Li teaches "we used Bismark to align the reads to the reference genome hg19 and call the methylated cytosines" (p. 5 § "Processing WGBS data").  Li futher teaches that "the numbers of methylated and unmethylated cytosines were counted for each CpG site" (p. 5 § "Processing WGBS data"), as in claim 9.  Li does not teach CHG or CHH sites.
Krueger teaches that "the methylation output [of Bismark] discriminates between sequence context (CpG, CHG or CHH)" (p. 1572, top of col. 1).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Krueger — that Bismark can identify putative methylation sites at CHG or CHH trinucleotides — and modified the method of Guo, Adalsteinsson, Yang and Li to consider all three of these types of sites.  Given that Li teaches that Bismark is used to identify the methylation sites, said practitioner would have readily predicted that the modification would successfully result in a method in which methylation was analyzed at CpG, CHG and CHH sites.  The invention is therefore prima facie obvious.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Adalsteinsson, Yang and Li as applied to claim 7 above, and further in view of Lo, et al. (US 2013/0237431; PGPub of US 9,892,230, reference A157 on IDS of 28 Jun 2021).
The combination of Guo, Adalsteinsson, Yang and Li teaches an ensemble model for estimating tumor fraction from bin-level methylation data, fragment-level methylation data, and copy-number data, but does not teach estimating tumor fraction from "fragment-level fragment size metrics".
e.g. Fig. 15A).  As explained above, Yang provides a motivation to combine the tumor fraction estimation model of Lo with the models of Guo, Adalsteinsson and Li into an ensemble model that estimates tumor fraction from a combination of methylation metrics, copy number metrics and fragment size metrics.
With respect to claim 22, Adalsteinsson teaches using expectation maximization (EM), which is an iterative process, to fit a parametric model to data (p. 8 § "Learning an inference"). Hence, Adalsteinsson teaches that a way to fit a model of fragment length distributions to the fragment length data of Lo would be to use EM.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to add a tumor fraction prediction based on fragment length to the ensemble model of Guo, Adalsteinsson, Yang and Li, because Lo teaches that the distributions of fragment lengths vary between normal and tumor tissues, and Yang teaches that additional heterogeneous predictors increase the accuracy of an ensemble predictor.  Given that Guo, Adalsteinsson, Li and Lo all teach predicting tumor fraction from characteristics of cfDNA samples, and that Yang teaches that ensembles can be created from any kind of classifier, said practitioner would have readily predicted that the combination would successfully result in a method of estimating tumor fraction in a cfDNA sample based on methylation, copy number, and fragment size metrics.  The invention is therefore prima facie obvious.
Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/Soren Harward/Primary Examiner, Art Unit 1631